Citation Nr: 1701663	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-45 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2014, the Board remanded the Veteran's appeal so that a hearing before a Veteran's Law Judge could be scheduled.

In August 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In October 2014, the Veteran's claim was again remanded for additional development. The claim has since returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not manifest during service or manifest to a compensable degree within one year of service, and is not causally or etiologically related to the Veteran's noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's October 2014 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in July 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2014 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

In order to establish entitlement to service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in service disease or injury and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Sensorineural hearing loss is recognized by VA as being one of these enumerated diseases. 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The Veteran seeks entitlement to service connection for bilateral hearing loss. The Veteran indicated in his claim that he has had hearing loss since the late 1960s.

Service treatment records do not reveal any complaint, diagnosis or treatment for hearing loss. Upon examination at entrance to active service in June 1964 the Veteran's hearing was examined. His audiogram yielded the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
0 (15)
0 (10)
0 (10)
10 (20) 
25 (30)
35 (45)
Right
0 (15)
5 (15)
6 (16)
0 (10)
15 (20)
20 (30)

(Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards. In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses).

According to the Veteran's military personnel records and statements, his primary occupation was a communications center specialist. The Veteran's major duties during his time in-service included wearing a headset and operating teletype machines. He also claimed that he was exposed to rocket and artillery fire on a weekly basis. 

Upon his discharge from service in June 1967, the Veteran underwent another audiogram, and again did not report any hearing problems. The audiogram revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
0 (15)
0 (10)
15 (25)
-
30 (35)
- 
Right
5 (15)
5 (15)
5 (15)
-
10 (15)
- 

The Board observes that the Veteran has received VA treatment for his hearing loss and currently uses hearing aids. Also, the Veteran was granted service connection for tinnitus in October 2014.

In support of his claim, the Veteran submitted an April 2009 statement from his private psychologist. This statement appears to suggest that the Veteran's depression is related to his chronic hearing problems which began during active duty service. The statement explains that the Veteran was exposed to several instances of loud noise including explosions and gunfire.

The Veteran reported for a VA audiology consultation in March 2010. At that time, the Veteran's puretone thresholds in decibels were as follows:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
20
45
75
90
Right
10
20
45
75
95

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 96 percent for his right ear and 92 percent for his left ear.

The Veteran was first afforded a VA examination in September 2010. At that time, the Veteran's puretone thresholds in decibels were as follows: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
10
15
45
65
85
Right
5
20
50
75
85

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 98 percent for his right ear and 96 percent for his left ear.

After reviewing the claims folder, and based on the test results, the examiner concluded that because the Veteran had normal hearing at his times of enlistment and discharge, his current hearing loss was unrelated to service.

In August 2014, the Veteran testified that he was deployed to Vietnam and worked as a communications center specialist. He stated this his duties exposed him to a substantial amount of background noise and he worked primarily in a small trailer where noise was amplified. He also claimed exposure to gunfire and loud explosions from artillery and rocket fire. 

The Veteran was later afforded another VA examination in July 2015. At that time, the Veteran's puretone thresholds in decibels were as follows:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
10
15
50
75
90
100
Right
15
25
55
75
80
105

Additionally, Maryland CNC Speech Discrimination testing yielded scores of 96 percent for his right ear and 90 percent for his left ear. 

Upon examination, the Veteran first reported hearing problems while on active duty, but the examiner noted that the Veteran had previously stated that his hearing problems began in the late 1960s. The Veteran denied any noise exposure prior to service. His post-service career included law enforcement and investigatory work. The Veteran denied any occupational noise exposure other than weapons qualification testing. The Veteran was diagnosed with bilateral sensorineural hearing loss. However, the examiner determined that the Veteran's bilateral hearing loss is less likely as not the result of military service and/or noise exposure. The examiner explained that:

No positive permanent threshold shifts were present in either ear during active duty. A threshold in the mild range was noted in the left ear on 6/5/67 (30 dB HL), however, the threshold was not significantly changed from enlistment (25 dB HL). A mild loss was noted at 6000 Hz in the left ear at enlistment (35 dB HL), suggesting a pre-existing high frequency hearing loss. However, this frequency is frequently not tested and was not tested at separation, so there is no evidence of aggravation of the loss. The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure. The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely." Based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure. 

Analysis

The Board acknowledges that the Veteran currently suffers from hearing loss, as defined by 38 C.F.R. § 3.385. The September 2010 and July 2015 VA examination audiograms show auditory thresholds of 40 decibels or greater bilaterally at 3000 and 4000 Hertz and the VA examiners have each diagnosed him with bilateral hearing loss. 

The Board also agrees that the Veteran was likely exposed to some loud noise while in service. His claims at the August 2014 hearing that he mostly worked in an enclosed space and operated teletype machines are supported his DD-214 indicating that he was communications specialist.  

A preponderance of the evidence shows, however, that the Veteran's hearing loss is not related to service. The Board finds the July 2015 VA examiner's reasoning highly probative as she indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding in-service noise exposure. 

Although the Veteran asserts that his hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing, his lay assertions offer little support for the claim. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Notably, at the Veteran's August 2014 hearing, he explained that he was able to function without hearing aids for quite awhile.

The Veteran was discharged from service in June 1967. Importantly, there are no medical records indicating any hearing problems until after 2010 when he filed his claim and later when he was to be fitted for hearing aids. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that the lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, the fact that the Veteran did not submit a claim for service connection until April 2009, over 40 years after separation from service, may be considered as a factor in resolving the claim. See Maxson v. West, 12 Vet. App. 453, 459 (1999). 

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service, nor is there evidence, aside from the Veteran's assertions and the fact that there are no medical records documenting complaints of hearing loss until 2010, of a continuity of symptomatology since service. 38 C.F.R. §§ 3.307, 3.309. Therefore the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


